UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

United States of America = Order of Restitution
USDC SDNY
v. DOCUMENT 82 20 Cr. 37 GLAK)
SHELLY WASHINGTON, ELECT RONICALLY FILED
DOC #:| _
Defen MATE FILED:_ © / 3/2)

 

 

 

 

 

 

 

Upon the application of the United States of America, by its attorney, Audrey Strauss, United States
Attorney for the Southern District of New York, David J. Robles, Assistant United States Attorney, of counsel;
the presentence report; the Defendant’s conviction on Count One, of the above Information; and ali other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. SHELLY WASHINGTON, the Defendant, shall pay restitution in the total
amount of $4,428.11 to the Victim of the offense charged in Count One of the Information. The names, addresses,
and specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto. Upon advice
of a change of address, the Clerk of the Court is authorized to send payments to the new address without further
order of this Court.

2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal Procedure
49.1, to protect the privacy interests of victims, the Schedule of Victims attached hereto shall be filed under seal,
except that copies may be retained and used or disclosed by the Government, the Clerk’s Office, and the Probation
Department, as need be to effect and enforce this Order, without further/o of this Court.

Dated: New York, New York i

Ile &/ 2

 

UNITED STATES DISTRICY JUDGE

09.10.2013

 
